DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/17/2021.
Claims 1 – 15 are amended.
Claims 1 – 25 presented for examination.
Claims 1, 2, 3, 4, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 24 are rejected under 35USC 103
Claims 5, 8, 9, 19, 22, 23 are objected to.

Final Action

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Rejection under 35 USC 101


2. Claims 1 – 15 were rejected as being directed to a judicial exception. 

The Applicant; however, argues that the claim recites “… executing an operational simulation of the physical device with a design model the simulates a field response propagating through a simulated environment of the physical device; backpropagating of performance loss error…; and backpropagating a structural design error through the fabrication model to generate one or more gradients…” and “no human mind is reasonably or practically capable of executing these simulations or backprogagating error values as recited in the claim.”

Therefore at issue is whether or not the human mind is capable of performing these elements of the claim.

In response the Examiner first cites the MPEP.

MPEP 2106.04(a) states:
The enumerated groupings of abstract ideas are defined as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; MPEP § 2106.04(a)(2), subsection II); and
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

MPEP § 2106.04(a)(2) provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.

III.    MENTAL PROCESSES
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


B.    A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").

Emphasis in the above citation is added. The above citations indicate that a judicial exception may not exclusively fit into a single category and provides the example of a mental process which performs a mathematical calculation. The above citations further indicate that the Court does not distinguish between mental processes performed with the help of a mental aid such a pencil and paper, or a slide rule, or even a computer. The citations provide an example of a mental process which performs a mathematical step in which the mathematical steps require the use of a mental aid.
Paragraph 26 of the instant specification states:

differentiable nature of design model 110 enables backpropagation, via an adjoint simulation, of performance loss error 155 back through the simulated environment. In one embodiment, performance loss error 155 is calculated based upon a defined performance loss function 120, which compares simulated performance parameers 145 to target performance parameters 150 (i.1., the desired results). Performance loss error 155 itself is a multivariable error term that represents the losses between a simulated performance and a designed performance. Performance loss error 155 is backpropagagted through design model 110 during the adjoint simulation to generate structural design error 171 at its input…”

Brining it all together; the above disclosure from the specification indicates that the backpropagation is a comparison of simulated results to expected results performed by calculating a loss function that results in a multivariable error term (e.g., a vector). The components of the resulting error term is then attributed (backpropagated) to sources by adjoint operations.

This is tantamount to mentally asking and answering the question: “from whence did this error come” or “what caused this error” and the answer to such questions are a judgement, evaluation, or opinion resulting from an observation of the error. This evaluation (mental process); however, is performed mathematically.

Therefore the claim is similar to the examples provided in the MPEP in which the abstract idea is both a mental process and a mathematical calculation in which the mathematical aspects may be performed using a mental aid (pencil and paper, slide rule, computer, etc.).

Therefore the Examiner finds that the Applicants argument with regard to backpropagating the field response and the performance loss error and design error is not persuasive.  


B. The Applicant further argues that the claimed invention improves the functioning of the computer when refining a structural design for a physical device and/or generating a revised fabrication specification while executing software. The Applicant further recites specifically that “the recited claims improve other technologies and technical fields in particular” by reciting “… revising the fabrication specification, based upon the one or more first gradients to generate and output a revised fabrication specification for use by a fabrication process of the physical device.”

Therefore at issues is (I) does the claim improve the functioning of a computer executing software and (II) does the claim improve another technology by outputting a revised specification “for use” by a fabrication process.

In response:

(I) An improvement to a technology requires a finding that (1) the specification contains a teaching about how the claimed invention improves the computer and (2) a particular solution to the problem disclosed in the specification that achieves the desired improvement recited in the claim as opposed to merely claiming the idea of a solution or outcome.



Merely reciting the use of a computer is not evidence of the claim actually improving the computer. Indeed, the Court has found that reciting a computer merely as a tool upon which the abstract idea is executed in not indicative eligible subject matter.

Therefore the Applicants argument is not persuasive.  

(II) MPEP 2106.05(g) indicates that insignificant application includes “printing or downloading generated menus” and this is similar to the instant claims.

The instant claims recite generate and output a specification “for use” by a fabrication process. The specification; however, is not actually required to be used in the fabrication process and no fabrication process is required to actually occur. Therefore this is merely intended use of a specification. Therefore merely outputting a document (menu or specification) is insignificant extra solution activity and merely reciting intended use does not amount to any actual application. Therefore this limitation is not found to be an improvement to a technology or a practical application. 

Rejection under 35 UC 103
1. The Applicant argues that they have amended the claims to recite “wherein the fabrication simulation simulates fabrication steps for making the physical device” and while Fan teaches simulation, Fan does not teach a fabrication simulation that simulates fabrication steps for making a physical device.

In response the Examiner notes that Fan_2018 teaches “steps that can be used to define the geometric structures in a layer using an additive process” (par 105) and also that manufacturing steps include “… fabricate a periodic or aperiodic apparatus and/or device comprising a plurality of device components (e.g., a meta-surface), a series of wafer bonding, alignment, patterning, etching, and planarization steps are used to construct the device layer by layer…” (page 241) and the simulation “serve to simulate and/or specify specific changes in the dielectric constant at each location”. While Fan_2018 does teach steps involved in an additive manufacturing process and teaches to perform a simulation, the simulation is of changes in the dielectric contact of location in the device. While it might be properly found that changes to the dielectric constant is the result of the additive manufacturing process, Fan_2018 does not actually recite to simulate fabrication steps for making the physical device.

Therefore it is found that while Fan_2018 teaches steps of an additive manufacturing process and to simulate aspects of the manufacturing process, it does not explicitly teach “… wherein the fabrication simulation simulates fabrication steps for making the physical device…” as recited in the claim.

The rejection under 35 UC 103 is withdrawn.

Nevertheless; a further search finds the limitation of “… wherein the fabrication simulation simulates fabrication steps for making the physical device…” is made obvious by Runkle_2019 (US 2019/0155254 A1 filed No. 17, 2017) which teaches:

par 12: “… in some embodiments, additive manufacturing of the test specimens and the components can be simulated and a process history can be derived from the simulation as opposed to data collected during fabrication…”
par 29: “… wherein generating a processing history model of a component can include simulating a build process of the component and wherein input data can include processing history metrics derived from a computational model of the additive manufacturing process…”
Fig. 3 block 110b “computer simulation of build process”
par 21: “… in some embodiments, a computer simulation of the fabrication of process-equivalent test specimens… can be used to generate a simulated processing history, which can be used to assess the quality of the output-altered processing parameters determined…”
page 5 item 2: “… simulating a build process of the component and wherein input data comprises processing history metrics derived from a computation model of the additive manufacturing process…”

End Response to Arguments

Claim Interpretation
par 17 discloses:
“… gradient or derivative of a performance parameter…”



par 21 discloses:
“… structural design error 171 represents a multivariable error term that describes the difference (e.g., loss of error) between a simulated structural design (e.g., structural design 14) and a target structural design (e.g., target structural design 165)…”

 “… fabrication loss value 116 is a scalar value (e.g., mean squared difference of the structural design error terms) used to evaluate the success of each fabrication or structural optimization iteration”

par 23 discloses “design model 110 represents simulation logic configured with structural design 140 to establish a virtual or simulated environment… the operational logic may execute a finite-difference time-domain (FDTD) method to calculate and propagate the field response through the simulated environment”

par 22 discloses “… the errors associated with these fabrication parameters are backpropagated through fabrication model 105 to generate a fabrication specification error 172… computed using a program, such as TensorFlow available from Google Inc… executes an optimization algorithm (e.g., a gradient decent algorithm)… to iteratively reduce fabrication loss value…”

Par 26 discloses “backpropagation as “adjoint simulation.”


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claims 1 & 15.
 STEP 1: NO. The claim is directed to “machine-accessible storage medium.” See the rejection above for claims not being directed to one of the four categories of patent eligible subject matter.

STEP 2A Prong One: YES.
the claim recites: “executing a fabrication simulation of a physical device with a fabrication model that receives a fabrication as input and outputs a structural design for the physical device in response to the fabrication simulation, wherein the fabrication simulation simulates fabrication steps for making the physical device” and a simulation is a mental process of thinking about how a device could be fabricated.
the claim recites “executing an operational simulation of the physical device with a design model that simulates a field response propagating through a simulated environment of the physical device” and this simulation is a mental process of thinking about how a device operates or functions in the real world.

The claim recites “forward cascading the structural design output from the fabrication model to the design model to establish the simulated environment for the operational simulation” which is merely 

The claim recites “backpropagating a performance loss error through the design model” which is merely the mental process of thinking about how the imagined performance is a result of the imagined design.

The claim recites “the performance loss error generated based upon a performance loss function used to determine a performance loss value” which is at most an implied mathematical operation but a mathematical operation is a judicial exception. The limitation does not require any particular mathematical “function” but rather recites the generalized notion of “function” which merely means an output produced by an input and therefore encompass the mere notion of imagining how poorly the imagined device will perform.

The claim recites “reverse cascading an output from the backprogagating of the performance loss error to the fabrication model” which is merely the mental process of thinking about and relating the imagined performance to the imagined fabrication model.


The claim recites “backpropagating a structural design error through the fabrication model to generate one or more first gradients, wherein the structural design error is generated based on the output from the backpropagating of the performance loss error” which is the mental process of thinking about and relating the imagined performance and how that is a result of a problem or error in the structural design.

the claim recites “and revising the fabrication specification, based upon the one or more first gradients” which is merely the mental process of thinking about changes to the fabrication specification.

STEP 2A Prong Two: NO.

Claim 1: While the claim recites: “At least one machine-accessible storage medium that provides instructions that, when executed by a machine, will cause the machine to perform operations comprising” this is merely reciting to execute the abstract idea on a general purpose computer and such limitations are not indicative of integration into a practical application.

Claim 15:  While the claim recites “a computer-implemented method of optimizing fabrication steps for fabricating a physical device, the method comprising” this is merely reciting to execute the abstract idea on a general purpose computer and such limitations are not indicative of integration into a practical application.

STEP 2B: NO.
Claims 1 & 15: The claim does not recite any additional elements beyond the abstract idea and the mere instruction to implement the abstract idea on a general purpose computer. The claim recites “physical device” but again this is a generalized device and a simulated one and therefore is merely a conceptual “physical device” which does not actually exist in the physical world. Even If the recitation was of an actual “physical device” this is recited at such generality that it encompasses any and all physical objects and therefore would not even limit to any particular technological environment which would therefore monopolize the exception for any and all physical objects. 

Therefore the claims are not patent eligible under 35 USC 101.


Claim 2. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 3. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 4. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 5. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 6. The at least one machine-accessible storage medium of claim 2, further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising:
iterating executing the fabricating model, exeuting the design model, backpropagating the performance loss error, and backpropagating the structural design error; and

Claim 7. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 8. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 9. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 10. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 11. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 12. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 13. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 14. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 16. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 17. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.


Claim 18. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 19. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 20. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 21. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 22. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 23. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 24. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 25. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Claims 1, 2, 3, 4, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan_2018 (US 2018/0045953) in view of Lalau-Keraly_2013 (Adjoint Shape Optimization Applied to Electromagnetic Design, 2013 Optical Society of America) in view of Runkle_2019 (US 2019/0155254 A1 filed No. 17, 2017)


Claim 1.  Fan_2018 makes obvious At least one non-transitory machine-accessible storage medium that provides instructions that, when executed by a machine, will cause the machine to perform operations comprising: (par 310: “ceratin embodiments are directed to a computer program product (e.g., nonvolatile memory device), which includes a machine or computer-readable medium having stored thereon instructions which may be executed by a computer (or other electronic device) to executing a fabrication simulation of a physical device with a fabrication model that receives a fabrication as input and outputs a structural design for the physical device in response to the fabrication simulation (par 82: “… leverages a simulation engine to produce a fabricated design…”; par 269: “… leverages the simulation engine to produce a fabricated (by imposing the fabrication tolerances into the optimization) design…”) 



executing an operational simulation of the physical device with a design model that simulates a field response propagating through a simulated environment of the physical device (FIG. 2B block 226: “forward” simulation; FIG. 38 “forward” simulations; par 6: “… forward simulation…” ; par 64) 

forward cascading the structural design output from the fabrication model to the design model to establish the simulated environment for the operational simulation (par 270: “… Finite-differential time-domain (FDTD) … FDTD (e.g., the commercial software Lumerical)…)

backpropagating a performance loss error through the design model, the performance loss error generated based upon a performance loss function used to determine a performance loss value;
reverse cascading an output from the backprogagating of the performance loss error to the fabrication model; backpropagating a structural design error through the fabrication model to generate one or more first gradients, wherein the structural design error is generated based on the output from the backpropagating of the performance loss error (FIG. 2A “backwards Eigenmode”; FIG. 

; and 
to generate 

While Fan_2018 clearly teaches adjusting through optimizations the design specification and that such optimizations enables “the realization of device with design specification”; and while it may properly be found that this would have implied to one of ordinary skill in the art that the specification is outputted and used by the fabrication process, Fan_2018 does not explicitly recite “… for use by a fabrication process of the physical device.”

Therefore; Fan_2018 does not teach “wherein the fabrication simulation simulated fabrication steps for making the physical device” nor “revising the fabrication specification, based upon the one or more first gradients” nor “to generate and output a revised fabrication specification for use by a fabrication process of the physical device.”


Lalau_keraly_2013; however, makes obvious “revising the fabrication specification, based upon the one or more first gradients” (page 2: “… shape optimization approach, shape derivatives play an important role… adjoint method to calculate shape derivatives by wrapping the inverse algorithm around commercial Maxwell solvers… gradient descent method unlock the possibility of optimize particularly complex structures…”; page 4: “… forward simulation (which is needed to calculate the FoM in all optimization schemes) plus one adjoint simulation, the shape derivative can be obtained over the entire design region, for arbitrary degree of freedom. With the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportional to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”; page 6: “… the adjoint simulation described Eq. (8) consists of sending the desired mode backwards into the splitter. This analogous to Eq. (6), where the adjoint source was located at the measurement point of the Figure-of-Merit. This source problem can be solved with the standard Maxwell solver. FDTD is perfectly suited for the propagating wave problem… once the adjoint simulation is performed, the derivative of the Figure-of-Merit with respect to dielectric permittivity at every point in the design region is calculated… this derivative is then used to modify the geometry of the splitter. Since we employed a level set description of geometry, the derivative is used as a velocity field to modify the level set shape… the optimal structure was computed… achieving a record low loss…”)


Fan_2018 and Lalau_keraly_2013 are analogous art because they are from the same field of endeavor called inverse problems (e.g., adjoint based optimization). Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Fan_2018 and Lalau_keraly_2013.

Therefore it would have been obvious to combine Fan_2018 and Lalau_keraly_2013 for the benefit of having an extremely efficient method of optimizing a complex component to obtain the invention as specified in the claims.

Fan_2018 and Lalau_keraly_2013; however, do not teach “wherein the fabrication simulation simulated fabrication steps for making the physical device” nor “to generate and output a revised fabrication specification for use by a fabrication process of the physical device.”

Runkle_2019; however, makes obvious “wherein the fabrication simulation simulated fabrication steps for making the physical device” (par 12: “… in some embodiments, additive manufacturing of the test specimens and the components can be simulated and a process history can be derived from the simulation as opposed to data collected during fabrication…”; par 29: “… wherein generating a processing history model of a component can include simulating a build process of the component and wherein input data can include processing history metrics derived from a computational model of the additive manufacturing process…”; Fig. 3 block 110b “computer simulation of build process”; par 21: “… in some embodiments, a computer simulation of the fabrication of process-equivalent test specimens… can be used to generate a simulated processing history, which can be used to assess the quality of the output-altered processing parameters determined…”; page 5 item 2: “… simulating a build process of the component and wherein input data comprises processing history metrics derived from a computation model of the additive manufacturing process…”)

Fan_2018 and Lalau_keraly_2013 and Runkle_2019 are analogous art because they are from the same field of endeavor called manufactured components. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Fan_2018 and Runkle_2019
The rationale for doing so would have been Fan_2018 teaches to simulate a device manufactured by additive manufacturing while Runkle_2019 teaches to simulate the manufacturing of additively manufactured processes. Therefore it would have been obvious to combine Fan_2018 and Runkle_2019 for the benefit of ensuring the additive manufacturing works properly to obtain the invention as specified in the claims.

Fan_2018 and Lalau_keraly_2013 and Runkle_2019 does not explicitly teach “to generate and output a revised fabrication specification for use by a fabrication process of the physical device.”


UofM_2017 however, makes obvious “to generate and output a revised fabrication specification for use by a fabrication process of the physical device” (page 17: “… the fabricator 300… for example, in one embodiment, in accordance with fabrication specification 350 indicating how to fabricate the optical device 110, the fabricator 300 spaces the multiple elements 120 apart from each other one or more surfaces, layers, etc., of the host substrate 115…”).

Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 are analogous art because they are from the same field of endeavor called devices. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Fan_2018 and UofM_2017
The rationale for doing so would have been that Fan_2018 teaches to optimize a design of optical devices to have a specification and that the optimization is optimized according to fabrication Fan_2018 and UofM_2017 for the benefit of specifying how to manufacture and then manufacture a device to obtain the invention as specified in the claims.


Claim 15. The limitations of claim 15 are substantially the same as those of claim 1. The limitations of claim 15 are made obvious for the same reasons as outlined above for claim 1.  Fan_2018 also teaches the further limitations of “a computer-implemented method” and “the method comprising” (FIG. 2B; FIG. 38; par 61: “… embodiments are directed to optimization methods…”;  par 55: “… apparatuses, systems and methods involving geometrically optimized device components having optical properties…”).


Claim 2, 16. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017make the limitations of claims 1 and 15 from which claims 2 and 17 depend obvious as outlined above. Fan_2018 also makes obvious “wherein the output from the backprogating of the performance loss error comprises one or more second gradients output from the design model, wherein the second gradients are generated in response to the backprogagating of the performance loss error, wherein the structural design error is based on the second gradients, and wherein the fabrication specification is revised to reduce at least the performance loss error (FIG. 2B blocks 228, 230, 232 teaches multiple gradients and block 238 applies gradient to constraints at block 240; FIG. 38 Graideint of FOM where FOM is a figure of merit; par 84 – 86 teaches backward-propagating eigenmodes and associated equations;  par 87: “… during the topology optimization… mitigate… fabrication error…”)

Lalau_Keraly_2013 also makes obvious “wherein the output from the backprogating of the performance loss error comprises one or more second gradients output from the design model, wherein the second gradients are generated in response to the backprogagating of the performance loss error, wherein the structural design error is based on the second gradients, and wherein the fabrication specification is revised to reduce at least the performance loss error (page 2: “… shape optimization approach, shape derivatives play an important role… adjoint method to calculate shape derivatives by wrapping the inverse algorithm around commercial Maxwell solvers… gradient descent method unlock the possibility of optimize particularly complex structures…”; page 4: “… forward simulation (which is needed to calculate the FoM in all optimization schemes) plus one adjoint simulation, the shape derivative can be obtained over the entire design region, for arbitrary degree of freedom. With the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportional to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”; page 6: “… the adjoint simulation described Eq. (8) consists of sending the desired mode backwards into the splitter. This analogous to Eq. (6), where the adjoint source was located at the measurement point of the Figure-of-Merit. This source problem can be solved with the standard Maxwell solver. FDTD is perfectly suited for the propagating wave problem… once the adjoint simulation is performed, the derivative of the Figure-of-Merit with respect to dielectric permittivity at every point in the design region is calculated… this derivative is then used to modify the geometry of the splitter. Since we employed a level set description of geometry, the derivative is used as a velocity field to modify the level set shape… the optimal structure was computed… achieving a record low loss…”)


Claim 3, 17. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 2 and 16 from which claims 3 and 16 depend obvious as outlined above. Fan_2018 also makes obvious “wherein the structural design error comprises the second gradients output from the design model and wherein the second gradients comprise sensitivity measures on the performance loss value to structural changes in the physical device” (par 219: “… to reduce device sensitivity to fabrication imperfections, the robustness algorithm, as previously described can be implemented into the design process…”; par 300: “… also be implemented… to modify… sensitivity…”).

Claim 4, 18. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 2 and 16 from which claims 4 and 18 depend obvious as outlined above. Lalau_keraly_2013 makes obvious “further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: performing a gradient descent algorithm using the second gradients to revive the structural design and output a revised structural design  (page 4: “… with the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportial to the gradient, known as the gradient descent method…”); and generating the structural design error with a fabrication loss function that compares the revised structural design to a target structural design (page 4: “… gradient descent method. Applied iteratively, this can led to an optimum…”).

Claim 6, 20. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 2 and 16 from which claims 6 and 20 depend obvious as outlined above. Lalau_keraly_2013 makes obvious “further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: iterating executing the fabricating model, exeuting the design model, backpropagating the performance loss error, and backpropagating the structural design error; and revising the fabrication specification between each iteration using a gradient decent algorithm” (page 4: “… with the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportial to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”)

Claim 7, 21. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 2 and 16 from which claims 6 and 20 depend obvious as outlined above.  Lalau_keraly_2013 makes obvious “wherein revising the fabrication specification comprises updating a fabrication step of the physical device that optimizes a fabrication parameter of the fabrication simulation, wherein the first gradient represent sensitivity measures of the fabrication step on a fabrication loss value generated from a fabrication loss function” (page 2: “… shape optimization approach, shape derivatives play an important role… adjoint method to calculate shape derivatives by wrapping the inverse algorithm around commercial Maxwell solvers… gradient descent method unlock the possibility of optimize particularly complex structures…”; page 4: “… forward simulation (which is needed to calculate the FoM in all optimization schemes) plus one adjoint simulation, the shape derivative can be obtained over the entire design region, for arbitrary degree of freedom. With the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportional to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”; page 6: “… the adjoint simulation described Eq. (8) consists of sending the desired mode backwards into the splitter. This analogous to Eq. (6), where the adjoint source was located at the measurement point of the Figure-of-Merit. This source problem can be solved with the standard Maxwell solver. FDTD is perfectly suited for the propagating wave problem… once the adjoint simulation is performed, the derivative of the Figure-of-Merit with respect to dielectric permittivity at every point in the design region is calculated… this derivative is then used to modify the geometry of the splitter. Since we employed a level set description he derivative is used as a velocity field to modify the level set shape… the optimal structure was computed… achieving a record low loss…”)

Claims 11 and 24. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 1 and 24 from which claims 6 and 20 depend obvious as outlined above.  Lalau_keraly_2013 makes obvious
“Wherein the fabrication model comprises a differentiable characterization of a real fabrication process of the physical device and the design model comprise a differentiable characterization of operation of the physical device” (page 1 abstract: “… calculates shape derivatives… calculating shape derivatives within the adjoint method…”; page 2: “… shape optimization approach, shape derivative… calculate shape derivatives by wrapping an inverse algorithm around a commercial Maxwell solver… enables the computation of shape derivatives at all points in space…”; page 3: “… arrive at the derivative… parameter for the derivative…”; page 4: “… gradient of the Figure-of-Merit can be obtained… provides the derivative… adjoint simulation, the shape derivative can be obtained… gradient descent method applied iteratively…”)

Claim 12. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 1 from which claim 12 depend obvious as outlined above. Fan_2018 makes obvious “further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising:
computing the field response at an output of the physical device generating a simulated performance parameter based upon field response at the output of the physical device; and generating the performance loss error based upon the performance loss function that compares the simulated performance parameter to a target performance parameter” ( FIG 38;  FIG 2A “backward Eigenmode” 

Claim 13. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 1 from which claim 13 depend obvious as outlined above. Fan_2018 makes obvious “wherein backpropagating the performance loss error comprises backpropagating a loss gradient” (FIG 2A “backward Eigenmode” FIG 2B blocks 228, 230, 232, 238; par 84 – 85: “… backward eigenmodels… gradient of FoM… serves as the incident field…”)

Claim 14. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claims 1 from which claim 14 depend obvious as outlined above. Fan_2018 makes obvious “wherein executing the fabrication simulation of the physical device with the fabrication model comprises simulating one or more manufacturing processes” (par 82: “… leverages a simulation engine to produce a fabricated design…”; par 269: “… leverages the simulation engine to produce a fabricated)


2. Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 in view of Hassan_2017 (Topology Optimisation of Wideband Coaxial-to-Waveguide Transitions,  Scientific Reports 2017).

Claim 10. Fan_2018 and Lalau_keraly_2013 and Runkle_2019 and UofM_2017 make the limitations of claim 1 from which claim 10 depend obvious as outlined above.  Fan_2018 and Lalau_keraly_2013 do not teach “wherein the simulated environment comprises an array of voxels that each describe one or more structural parameters of the physical device in a corresponding location in a N dimensional space, and wherein executing the operational simulation with the design model comprises simulationg the field response propagating through the simulated environment in response to an excitation source and interacting with the voxels, wherein the field response is influenced by the structural parameters.”


Hassan_2017; however, makes obvious “wherein the simulated environment comprises an array of voxels that each describe one or more structural parameters of the physical device in a corresponding location in a N dimensional space, and wherein executing the operational simulation with the design model comprises simulationg the field response propagating through the simulated environment in response to an excitation source and interacting with the voxels, wherein the field response is influenced by the structural parameters” (page 1: “… voxel…”

Fan_2018 and Lalau_keraly_2013 and Hassan_2017 are analogous art because they are from the same field of endeavor called topology optimization. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Fan_2018 and Hassan_2017.
The rationale for doing so would have been that Fan_2018 teaches to perform FDTD simulation during a topology optimization and Hassan_2017 teaches to combine a FDTD with voxels (page 4 par 4) to get a image of the topology optimization (page 1 pare 3). Therefore it would have been obvious to combine Fan_2018 and Hassan_2017 for the benefit of visualizing the optimization to obtain the invention as specified in the claims.


Potentially Allowable Subject Matter
Claims 5, 8, 9, 19, 22, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127